DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I, Fig. 2B in the reply filed on 08/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant has cancelled or amended the claims directed to the non-elected species in the reply filed on 08/22/2022, therefore all of the pending claims (1-5, 8-15, and 21-29) read on the elected species.
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that O’Regan (US 5,741,273) would not have rendered a single piece plunger and obturator because “O'Regan teaches that the plunger 18 applies a suction within the inner tubular member 12 that causes the obturator 44 to be retracted within the inner tubular member and sucks hemorrhoidal tissue into a front end 15 of the inner tubular member. O'Regan, col. 4, Ins. 38-39; col. 5, Ins. 8-13”. The Office respectfully disagrees. O'Regan expressly teaches that the plunger 18 and obturator 44 move together in unison (). Therefore, The Office maintains that it would be obvious to one of ordinary skill in the art to modify the plunger and obturator of O'Regan to be integral (see rejection below). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., amount of suction force provided by the plunger and surface area of the plunger) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Objections
Claim 21 is objected to because of the following informalities:  The claim ends in a “;” and should end in a “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 -15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the outer tubular push sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan (US 5,741,273).
Regarding claim 1, O’Regan discloses (fig. 4) an elastic band ligation device 10 for treatment of hemorrhoidal tissue (see col. 3 ln. 23-42) comprising: 
an inner tubular member 12 having a front end 14 and a rear end (end opposite 14; see fig. 4 and col. 3 ln. 23-42), wherein the front end 14 is configured to retain a stretched elastic band 20 over an outer surface of the front end 14 (see fig. 4 and col. 3 ln. 43-53), wherein the front end includes an opening 15 and the outer surface of the front end is adjacent the opening (see fig. 4 and col. 3 ln. 23-42), 
a plunger 18 in the inner tubular member 12 with a handle 36 protruding from the rear end of the inner tubular member 12 and extending away from the front end 14 of the inner tubular member 12 (see fig. 4, col. 3 ln. 23-42 and col. 4 ln. 6-13), the handle 36 is configured to slide the plunger toward the rear end of the inner tubular member 12 to provide a suction for drawing hemorrhoidal tissue into the opening 15 at the front end of the inner tubular member 12 (see col. 4 ln. 6-24), and
an obturator 44 within the inner tubular member 12 having a distal end 46 (see fig. 4 and col. 4 ln. 64 - col. 5 ln. 13), wherein the handle 36 is configured to slide the obturator 44 into the opening 15 (see col. 4 ln. 64 - col. 5 ln. 13).
O’Regan is silent regarding the obturator is integral with the plunger such that the plunger and obturator are a single piece plunger and obturator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the obturator be integral with the plunger such that the plunger and obturator are a single piece plunger and obturator, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04(V)B
Regarding claim 3, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. O’Regan further discloses (fig. 4) an outer cylindrical surface of the end 46 of the obturator 44 is convergent towards the distal end of the obturator and creates an angle (see annotated fig. 4 below) between the outer surface of the obturator end and an inner cylindrical surface of the inner tubular member.

    PNG
    media_image1.png
    482
    514
    media_image1.png
    Greyscale

O’Regan as modified is silent regarding the angle is 30 degrees or less. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of O’Regan as modified to have the angle be 30 degrees or less since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of O’Regan as modified would not operate differently with the claimed angle since the angle would still taper the obturator to the end. Further, applicant places no criticality on the range claimed, indicating simply that the angle is “typically” within the claimed ranges (specification ¶0063). 
Regarding claim 5, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. O’Regan further discloses (fig. 4) the distal end 46 of the obturator has a region of reduced diameter towards the tip (see fig. 4) to facilitate entry of the elastic band ligation device into the rectum of the patient and reduce a risk pinching of tissue as the obturator is withdrawn into the opening at the front end of the inner tubular member. The language “to facilitate entry of the elastic band ligation device into the rectum of the patient and reduce a risk pinching of tissue as the obturator is withdrawn into the opening at the front end of the inner tubular member” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of O’Regan as modified meets the structural limitations of the claim, and the obturator tip is capable of facilitating entry of the elastic band ligation device into the rectum of the patient and reduce a risk pinching of tissue as the obturator is withdrawn into the opening at the front end of the inner tubular member. The distal end of the obturator has a region of reduced diameter towards the tip therefore it is capable of facilitating entry of the elastic band ligation device into the rectum of the patient and reduce a risk pinching of tissue as the obturator is withdrawn into the opening at the front end of the inner tubular member.
Regarding claim 8, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. O’Regan further discloses (fig. 4) O’Regan further discloses (fig. 4) the end of the obturator 46 has parallel walls rounded at the tip of the obturator 44 (see fig. 4).
Regarding claim 9, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. O’Regan further discloses (fig. 4) a locking mechanism (ribs, see col. 3 ln. 54 - col. 4 ln. 5) provided at an opposite end of an outer tubular pusher sleeve 22 and configured to lock the outer pusher sleeve 22 and the inner tubular member 12 to prevent relative axial movement therebetween (see col. 3 ln. 54 - col. 4 ln. 5), said locking mechanism provided with a tab 26 which when pressed in use disengages the outer pusher sleeve 22 from the inner tubular member 12 and allows the outer pusher sleeve 22 to be moved axially towards the front end of the inner tubular member 12 (see col. 3 ln. 54 - col. 4 ln. 5) and into contact with the elastic band 20 to urge the elastic band away from the front end of the inner tubular member 12 and into engagement with hemorrhoidal tissue extending through the opening 15 in the inner tubular member 12 (see col. 4 ln. 30-52).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over O’Regan in view of Cleator (US 2010/0063517 A1).
Regarding claim 2, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. O’Regan as modified is silent regarding the plunger further comprises an annular seal member attached to the single piece plunger and obturator, and the seal member is in sliding engagement with an inside surface of the inner tubular member.
However Cleator, in the same filed of endeavor, teaches (fig. 4) of a similar device having a plunger 16 comprising an annular seal member 21 attached to the plunger 16 (see fig. 4 and [0032]), and the seal member 21 is in sliding engagement with an inside surface of an inner tubular member 8 (see [0032]).
To provide the device of O’Regan as modified with an annular seal member on the plunger would have been obvious to one of ordinary skill in the art, in view of the teachings of Cleator, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that seal in Celator would provide the device of O’Regan with consistent and predictable sanction. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Regan (US 5,741,273) in view of Ikeda (US 2009/0198255 A1).
Regarding claims 10-14, O’Regan as modified discloses the claimed invention substantially as claimed, as set forth above for claim 9. O’Regan as modified is silent regarding the tab is provided with a lug extending transversely from the tab towards the inner tubular member; wherein the inner tubular member is provided with a locking ring against which the tab abuts to prevent relative movement of the inner tubular member and the outer pusher sleeve; wherein the locking ring has an abutment surface; wherein the lug engages the abutment surface to prevent relative movement of the inner tubular member and the outer pusher sleeve; wherein upon pushing the tab away from the inner tubular member, the lug moves out of abutting relationship with the abutment surface which allows the outer pusher sleeve to be moved relative to the inner tubular member towards the front end of the device, thereby to push an elastic band off the front end of the device onto hemorrhoidal tissue.
However Ikeda, in the same field of endeavor, teaches (fig. 1-4B) of a similar elastic band ligation device comprising an inner tubular member 14 having an inner surface and an outer surface (see annotated fig. 1 below); a plunger 16 in the inner tubular member 14 with a handle 49 means extending away from the rear end of the inner tubular member 14 (see ¶0069); an outer tubular pusher sleeve 12 having an inner configuration corresponding to that of the inner tubular member 14 to provide a limited friction fit with the outer surface of the inner tubular member 14 (see ¶0060);

    PNG
    media_image2.png
    269
    717
    media_image2.png
    Greyscale

a locking mechanism 44 provided at an opposite end of the outer tubular pusher sleeve 12 for locking the outer pusher sleeve 12 and the inner tubular member 14 to prevent relative movement therebetween (see ¶0085), said locking mechanism 44 comprising a tab 45;
said tab 45 having a lug (see annotated fig. 1 below) extending transversely from the tab 45 towards the inner tubular member 12 (see annotated fig. 1 below);

    PNG
    media_image3.png
    471
    755
    media_image3.png
    Greyscale

the inner tubular member 14 is provided with a locking ring 48 (see ¶0087), against which the tab abuts to prevent relative movement of the inner tubular member and the outer tubular push sleeve (see ¶0085-0087); wherein the locking ring has an abutment surface 46; the lug engages the abutment surface 46 to prevent relative movement of the inner tubular member and outer tubular push sleeve (see fig. 1 and ¶0085-0087).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify O’Regan as modified to have the locking mechanism comprise a locking ring with an abutment surface positioned on the inner tubular and to have a lug extending transversely from the tab towards the inner tubular member and into engagement with said abutment surface as taught by Ikeda, for the purpose of controlling the amount of hemorrhoidal tissue to be ligated to ensure that the correct amount of tissue is treated (see Ikeda ¶0087).
Double Patenting
Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9,101,360. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 9,101,360 claims the limitations of instant claim 1. Likewise claim 1 (the claim from which claim 14 depends) of U.S. Patent No. 9,101,360 claims the limitations of instant claim 4.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9,622,750. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 9,622,750 claims the limitations of instant claim 1.
Claims 1, 3-5, and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 16 of U.S. Patent No. 9,101,360.
Regarding claim 1, claim 1 of U.S. Patent No. 9,101,360 claims: an elastic band ligation device for treatment of hemorrhoidal tissue (see col. 8 ln. 33-34) comprising: 
an inner tubular member having a front end and a rear end, wherein the front end is configured to retain a stretched elastic band over an outer surface of the front end, wherein the front end includes an opening and the outer surface of the front end is adjacent the opening (see col. 8 ln. 35-39), 
a plunger in the inner tubular member with a handle protruding from the rear end of the inner tubular member and extending away from the front end of the inner tubular member, the handle is configured to slide the plunger toward the rear end of the inner tubular member to provide a suction for drawing hemorrhoidal tissue into the opening at the front end of the inner tubular member (see col. 8 ln. 40-46), and
an obturator within the inner tubular member having a distal end, wherein the handle is configured to slide the obturator into the opening (see 8 ln. 47-49).
Claim 1 of U.S. Patent No. 9,101,360 doesn’t claim the obturator is integral with the plunger such that the plunger and obturator are a single piece plunger and obturator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the obturator be integral with the plunger such that the plunger and obturator are a single piece plunger and obturator, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04(V)B, 
Regarding claim 3, claim 1 of U.S. Patent No. 9,101,360 claims: an outer cylindrical surface of the end of the obturator is convergent towards the distal tip end of the obturator and creates an angle of 30 degrees or less between the outer surface of the obturator end and the an inner cylindrical surface of the inner tubular member (col. 8 ln. 56-60).
Regarding claim 4, claim 1 of U.S. Patent No. 9,101,360 claims: the angle is 5-25 degrees (col. 8 ln. 56-60).
Regarding claim 5, claim 16 of U.S. Patent No. 9,101,360 claims: the distal end of the obturator has a region of reduced diameter towards the tip to facilitate entry of the elastic band ligation device into the rectum of the patient and reduce a risk pinching of tissue as the obturator is withdrawn into the opening at the front end of the inner tubular member (col. 10 ln. 18-23).
Regarding claim 9, claim 2 of U.S. Patent No. 9,101,360 claims: a locking mechanism provided at an opposite end of the outer tubular pusher sleeve and configured to lock for locking the outer pusher sleeve and the inner tubular member to prevent relative axial movement therebetween, said locking mechanism being provided with a tab which when pressed in use disengages the outer pusher sleeve from the inner tubular member and allows the outer pusher sleeve to be moved axially towards the front end of the inner tubular member and into contact with the elastic band to urge the elastic band away from the front end of the inner tubular member and into engagement with hemorrhoidal tissue extending through the opening in the inner tubular member (col. 8 ln. 61 - col. 9 ln. 6).
Regarding claim 10, claim 3 of U.S. Patent No. 9,101,360 claims: the tab is provided with a lug extending transversely from the tab towards the inner tubular member (col. 9 ln. 4-9).
Regarding claim 11, claim 4 of U.S. Patent No. 9,101,360 claims: the inner tubular member is provided with a locking ring against which the tab abuts to prevent relative movement of the inner tubular member and the outer pusher sleeve (col. 9 ln. 10-13).
Regarding claim 12, claim 5 of U.S. Patent No. 9,101,360 claims: the locking ring has an abutment surface (col. 9 ln. 14-15).
Regarding claim 13, claim 6 of U.S. Patent No. 9,101,360 claims: the lug engages the abutment surface to prevent relative movement of the inner tubular member and the outer pusher sleeve (col. 9 ln. 16-19).
Regarding claim 14, claim 7 of U.S. Patent No. 9,101,360 claims: upon pushing the tab away from the inner tubular member, the lug moves out of abutting relationship with the abutment surface which allows the outer pusher sleeve to be moved relative to the inner tubular member towards the front end of the device, thereby to push an elastic band off the front end of the device onto hemorrhoidal tissue (col. 9 ln. 20-26).
Regarding claim 15, claim 8 of U.S. Patent No. 9,101,360 claims: the outer pusher sleeve includes cut-outs adjacent the tab for permitting adjustment to tune the force required to deflect the tab away from the inner tubular member (col. 9 ln. 27-30).
Allowable Subject Matter
Claim 4 would be allowable if rewritten and to include all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and the double patenting rejection is overcome.
Claims 21-29 would be allowable if rewritten or amended to overcome the claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior art, alone or on combination, fails to teach or render obvious, the angle is 5-25 degrees. The closest prior art reference, O’Regan, fails to teach this limitation and applicant provides criticality in paragraph 60 of their specification that angle of 5-25 degrees is used to prevent pinching of tissue.
Regarding claim 15, the prior art, alone or on combination, fails to teach or render obvious, the outer pusher sleeve includes cut-outs adjacent the tab for permitting adjustment to tune the force required to deflect the tab away from the inner tubular member. The closest prior art reference, O’Regan, fails to teach this limitation.
Regarding claim 21, the prior art, alone or on combination, fails to teach or render obvious (in combination with the other limitations of claim 21), a shaft within and extending through the inner tubular member, wherein the shaft includes a rear end section including a handle and a front end section including an obturator; a sealing member at a middle section of the shaft. The closest prior art references include O’Regan and Cleator, neither one of which teach the claimed shaft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771